            Case 7:20-cv-00101 Document 1 Filed 04/24/20 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                            MIDLAND-ODESSA DIVISION


DANIEL SOTO, VICTOR LUJAN, MARIO                                                        PLAINTIFFS
SANCHEZ and RICARDO SANCHEZ
Each Individually and on Behalf
of All Others Similarly Situated


vs.                                     No. 7:20-cv-101


MARQUEZ CONSTRUCTION & MAINTENANCE, LLC,                                               DEFENDANTS
TALIS INDUSTRIES, LLC, and JOSE MARQUEZ


                   ORIGINAL COMPLAINT—COLLECTIVE ACTION


       COME NOW Plaintiffs Daniel Soto, Victor Lujan, Mario Sanchez and Ricardo

Sanchez (collectively “Plaintiffs”), each individually and on behalf of all others similarly

situated, by and through their attorney Josh Sanford of the Sanford Law Firm, PLLC,

and for their Original Complaint—Collective Action against Defendants Marquez

Construction & Maintenance, LLC, Talis Industries, LLC, and Jose Marquez (collectively

“Defendants”), they do state and allege as follows:

                         I.        PRELIMINARY STATEMENTS

       1.     This is a collective action brought by Plaintiffs, each individually and on

behalf of all similarly situated employees who were employed by Defendants at any

time within a three-year period preceding the filing of this Complaint.

       2.     Plaintiffs bring this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”) for declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and costs, including reasonable attorneys’ fees as a


                                              Page 1 of 11
                  Daniel Soto, et al., v. Marquez Construction & Maintenance, et al.
                             U.S.D.C. (W.D. Tex.) Case No. 7:20-cv-101
                               Original Complaint—Collective Action
            Case 7:20-cv-00101 Document 1 Filed 04/24/20 Page 2 of 11




result of Defendants’ failure to pay Plaintiffs and all other similarly situated employees

lawful overtime compensation for hours worked in excess of forty (40) per week.

      3.     Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendants have willfully and intentionally committed violations of the

FLSA as described, infra.

                            II.     JURISDICTION AND VENUE

      4.     The United States District Court for the Western District of Texas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

      5.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2) because the State of Texas has personal jurisdiction over Defendant, and

Defendants therefore “reside” in Texas.

      6.     Plaintiffs were employed by Defendants at Defendants’ construction

business located in Ector County. Therefore, the acts complained of herein were

committed and had their principal effect against Plaintiffs within the Midland-Odessa

Division of the Western District of Texas, and venue is proper within this District

pursuant to 28 U.S.C. § 1391.

                                    III.      THE PARTIES

      7.     Plaintiff Daniel Soto (“Soto”) is a resident and citizen of Ector County.

      8.     Plaintiff Victor Lujan (“Lujan”) is a resident and citizen of Ector County.

      9.     Plaintiff Mario Sanchez (“M. Sanchez”) is a resident and citizen of Ector

County.

      10.    Plaintiff Ricardo Sanchez (“R. Sanchez”) is a resident and citizen of Ector

                                              Page 2 of 11
                  Daniel Soto, et al., v. Marquez Construction & Maintenance, et al.
                             U.S.D.C. (W.D. Tex.) Case No. 7:20-cv-101
                               Original Complaint—Collective Action
               Case 7:20-cv-00101 Document 1 Filed 04/24/20 Page 3 of 11




County.

         11.    Separate Defendant Marquez Construction and Maintenance, LLC

(“MCM”), is a domestic limited liability company.

         12.    MCM’s registered agent for service is Jose A. Marquez at 309 Harrisburg,

Odessa, Texas 79766.

         13.    Separate Defendant Talis Industries, LLC (“Talis”), is a domestic limited

liability company.

         14.    Talis’s registered agent for service is Maribel Marquez at 309 Harrisburg,

Odessa, Texas 79766.

         15.    Separate Defendant Jose Marquez (“Jose Marquez”) is an individual and

resident of Texas.

                                IV.      FACTUAL ALLEGATIONS

         16.    Plaintiffs repeat and re-allege all the preceding paragraphs of this

Complaint as if fully set forth in this section.

         17.    Jose Marquez is an owner, principal, officer and/or director of MCM and

Talis.

         18.    Jose Marquez manages and controls the day-to-day operations of MCM

and Talis, including but not limited to the decision to not pay Plaintiffs a sufficient

overtime premium for hours worked in excess of forty (40) per week

         19.    At all times relevant hereto, Jose Marquez had the power to hire and fire

employees of MCM and Talis, supervised and set wages and wage policies for MCM’s

and Talis’s employees.




                                                 Page 3 of 11
                     Daniel Soto, et al., v. Marquez Construction & Maintenance, et al.
                                U.S.D.C. (W.D. Tex.) Case No. 7:20-cv-101
                                  Original Complaint—Collective Action
             Case 7:20-cv-00101 Document 1 Filed 04/24/20 Page 4 of 11




       20.    Defendants have unified operational control and management, as well as

control over employees, including shared power to supervise, hire and fire, establish

wages and wage policies and set schedules for their employees through unified

management.

       21.    Upon information and belief, the revenue generated from MCM and Talis is

merged and managed in a unified manner.

       22.    As a result of this unified operation, control and management, through

shared employees and ownership with the authority to establish wages and wage policy,

Defendants operated as a single enterprise

       23.    Defendants acted jointly as “employers” within the meanings set forth in

the FLSA, and were, at all times relevant to the allegations in this Complaint, the

employers of Plaintiffs.

       24.    MCM and Talis exercised unified operational control and management, as

well as control over Plaintiffs and other employees, including shared power to

supervise, hire and fire, establish wages and wage policies, and set schedules for their

employees.

       25.    MCM and Talis operate a principal office at 309 Harrisburg, Odessa, Texas

79766.

       26.    Defendants operate a construction and maintenance business in Ector

County.

       27.    Defendants employ two or more individuals who engage in interstate

commerce or business transactions, or who produce goods to be transported or sold in

interstate commerce, or who handle, sell, or otherwise work with goods or materials that

                                               Page 4 of 11
                   Daniel Soto, et al., v. Marquez Construction & Maintenance, et al.
                              U.S.D.C. (W.D. Tex.) Case No. 7:20-cv-101
                                Original Complaint—Collective Action
             Case 7:20-cv-00101 Document 1 Filed 04/24/20 Page 5 of 11




have been moved in or produced for interstate commerce, such as construction

materials and tools.

       28.    Defendants’ annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) for each of the three years preceding the filing of this Complaint.

       29.    Defendants were Plaintiffs’ employer within the meaning of the FLSA, 29

U.S.C. § 203(d), at all times relevant to this lawsuit.

       30.    Soto was first employed by Defendants as a Rig Welder from

approximately January of 2019 to May of 2019 and for a second tenure from

approximately August of 2019 to September of 2019.

       31.    Lujan was employed by Defendants as a Rig Welder from approximately

January of 2019 to February of 2019.

       32.    M. Sanchez was employed by Defendants as a Rig Welder from

approximately January of 2019 to May of 2019.

       33.    R. Sanchez was employed by Defendants as a Rig Welder from

approximately February of 2019 to May of 2019.

       34.    At all relevant times, Defendants directly hired Rig Welders; paid them

wages; controlled their work schedules, duties, protocols, applications, assignments and

employment conditions; and kept at least some records regarding their employment.

       35.    As Rig Welders, Plaintiffs were assigned to construction sites and their

primary duties involved welding pipes.

       36.    During the relevant time period, Defendants classified Plaintiffs and other

Rig Welders as nonexempt from the overtime requirements of the FLSA and paid them

                                               Page 5 of 11
                   Daniel Soto, et al., v. Marquez Construction & Maintenance, et al.
                              U.S.D.C. (W.D. Tex.) Case No. 7:20-cv-101
                                Original Complaint—Collective Action
              Case 7:20-cv-00101 Document 1 Filed 04/24/20 Page 6 of 11




an hourly wage.

        37.    Plaintiffs and other Rig Welders regularly worked over forty hours per

week.

        38.    Defendants paid Plaintiffs and other Rig Welders a regular rate of fifty-five

dollars ($55.00) per hour.

        39.    Defendants considered thirty-five dollars ($35.00) of the hourly rate to be

“welder pay” and the other twenty dollars ($20.00) to be “rig pay.”

        40.    Defendants only included Plaintiffs’ welder pay in their regular rate of pay

when calculating their overtime premiums and paid Plaintiffs a rate of fifty-two dollars

and fifty cents ($52.50) per hour for hours worked in excess of forty (40) per week.

        41.    Defendants failed to pay Plaintiffs and other similarly situated employees

an overtime premium of one and one-half (1.5) times their regular rate of pay for all

hours worked over forty (40) per week.

        42.    At all times relevant hereto, Defendants were aware of the overtime

requirements of the FLSA.

                   V.      REPRESENTATIVE ACTION ALLEGATIONS

        43.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully set forth herein.

        44.    At all relevant times, Plaintiffs and all others similarly situated have been

entitled to the rights, protections and benefits provided by the FLSA.

        45.    Plaintiffs bring their claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all

persons who were, are, or will be employed by Defendants as similarly situated

                                               Page 6 of 11
                   Daniel Soto, et al., v. Marquez Construction & Maintenance, et al.
                              U.S.D.C. (W.D. Tex.) Case No. 7:20-cv-101
                                Original Complaint—Collective Action
              Case 7:20-cv-00101 Document 1 Filed 04/24/20 Page 7 of 11




employees at any time within the applicable statute of limitations period, who are

entitled to payment of the following types of damages:

       A.      An overtime premium for all hours worked in excess of forty (40) per week;

       B.      Liquidated damages; and

       C.      Costs of this action, including attorney’s fees.

       46.     The proposed class of opt-in plaintiffs in this case is preliminarily defined

as follows:

                         All Rig Welders within the past three years.

       47.     The proposed FLSA collective members are similarly situated in that they

share these traits:

       A.      They performed the same or similar job duties;

       B.      They were classified by Defendants as nonexempt from the overtime

requirements of the FLSA and paid hourly rates; and

       C.      They were subject to Defendants’ common policy of not paying a proper

overtime premium for all hours worked over forty (40) per week.

       48.     At all relevant times, each member of the putative class regularly engaged

in interstate commerce or handled, sold, or otherwise worked with goods or materials

that had been moved in or produced for interstate commerce.

       49.     Plaintiffs are unable to state the exact number of the class but believe the

number to be more than ten (10) individuals. Defendants can readily identify the

members of the class, who are a certain portion of the current and former employees of

Defendant.




                                                  Page 7 of 11
                      Daniel Soto, et al., v. Marquez Construction & Maintenance, et al.
                                 U.S.D.C. (W.D. Tex.) Case No. 7:20-cv-101
                                   Original Complaint—Collective Action
              Case 7:20-cv-00101 Document 1 Filed 04/24/20 Page 8 of 11




        50.    Each Plaintiff has filed or will soon file a written Consent to Join this

lawsuit.

        51.    The names and physical and mailing addresses of the probable FLSA

collective action plaintiffs are available from Defendants, and notice should be provided

to the probable FLSA collective action plaintiffs via first class mail to their last known

physical and mailing addresses as soon as possible.

        52.    The email addresses of many of the probable FLSA collective action

plaintiffs are available from Defendants, and notice should be provided to the probable

FLSA collective action plaintiffs via email to their last known email address as soon as

possible.

        53.    Defendants’ actions in denying overtime wages to Plaintiffs and all other

similarly situated employees were intentional and constitute a willful violation of the

FLSA.

                            VI.   FIRST CLAIM FOR RELIEF
                  (Collective Action Claims for Violation of the FLSA)

        54.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully set forth herein.

        55.    Plaintiffs, on behalf of all others similarly situated, assert this claim for

damages and declaratory relief pursuant to the FLSA, 29 U.S.C. § 201, et seq.

        56.    At all relevant times, Plaintiffs and all similarly situated employees have

been entitled to the rights, protection, and benefits provided by the FLSA.

      57.      At all relevant times, Plaintiffs and all similarly situated employees have

been “employees” of Defendants, as defined by 29 U.S.C. § 203(e).


                                               Page 8 of 11
                   Daniel Soto, et al., v. Marquez Construction & Maintenance, et al.
                              U.S.D.C. (W.D. Tex.) Case No. 7:20-cv-101
                                Original Complaint—Collective Action
             Case 7:20-cv-00101 Document 1 Filed 04/24/20 Page 9 of 11




       58.    At all relevant times, Defendants were “employers” of Plaintiffs and all

similarly situated employees, as defined by 29 U.S.C. § 203(d).

       59.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week

and to pay one and one-half times regular wages for all hours worked over forty (40)

hours in a week, unless an employee meets certain exemption requirements of 29

U.S.C. § 213 and all accompanying Department of Labor regulations.

       60.    At all relevant times, Defendants willfully failed and refused to pay a

proper overtime premium to Plaintiffs and other similarly situated employees for all

hours worked over forty (40) per week.

       61.    By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiffs and all other similarly situated employees for monetary damages, liquidated

damages, and costs, including reasonable attorneys’ fees, for all violations that occurred

within the three (3) years prior to the filing of this Complaint.

                           VII. SECOND CLAIM FOR RELIEF
                      (Individual Claims for Violation of the FLSA)

       62.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully set forth herein.

       63.    At all relevant times, Plaintiffs have been entitled to the rights, protection,

and benefits provided by the FLSA.

       64.    At all relevant times, Plaintiffs have been “employees” of Defendants as

defined by 29 U.S.C. § 203(e).

       65.    At all relevant times, Defendants were “employers” of Plaintiffs as defined

by 29 U.S.C. § 203(d).
                                               Page 9 of 11
                   Daniel Soto, et al., v. Marquez Construction & Maintenance, et al.
                              U.S.D.C. (W.D. Tex.) Case No. 7:20-cv-101
                                Original Complaint—Collective Action
             Case 7:20-cv-00101 Document 1 Filed 04/24/20 Page 10 of 11




       66.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week

and to pay one and one-half times regular wages for all hours worked over forty (40)

hours in a week, unless an employee meets certain exemption requirements of 29

U.S.C. § 213 and all accompanying Department of Labor regulations.

       67.     Defendants willfully failed and refused to pay Plaintiffs a proper overtime

premium for all hours worked over forty (40) per week.

       68.     By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiffs for monetary damages, liquidated damages, and costs, including reasonable

attorneys’ fees, for all violations that occurred within the three (3) years prior to the filing

of this Complaint.

                                  VIII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiffs Victor Lujan, Mario Sanchez,

Ricardo Sanchez and Daniel Soto, each individually and on behalf of all others similarly

situated, respectfully request this Court to grant the following relief:

       A.      Declaratory judgment that Defendants’ practices alleged in this Complaint

violate the FLSA and its related regulations;

       B.      Certification of a class under Section 216 of the FLSA of all individuals

similarly situated, as further defined in any motion for the same;

       C.      Judgment for damages suffered by Plaintiffs and all others similarly

situated for all unpaid compensation under the FLSA and its related regulations;

       D.      Judgment for liquidated damages owed to Plaintiffs and all others similarly

situated pursuant to the FLSA and its related regulations;

                                                 Page 10 of 11
                     Daniel Soto, et al., v. Marquez Construction & Maintenance, et al.
                                U.S.D.C. (W.D. Tex.) Case No. 7:20-cv-101
                                  Original Complaint—Collective Action
            Case 7:20-cv-00101 Document 1 Filed 04/24/20 Page 11 of 11




       E.     An order directing Defendants to pay Plaintiffs and all others similarly

situated prejudgment interest, a reasonable attorney’s fee and all costs connected with

this action; and

       F.     Such other and further relief as this Court deems just and proper.

                                                                Respectfully submitted,

                                                                DANIEL SOTO, VICTOR LUJAN,
                                                                MARIO SANCHEZ and RICARDO
                                                                SANCHEZ, Each Individually and
                                                                on Behalf of All Others Similarly
                                                                Situated, PLAINTIFFS

                                                                SANFORD LAW FIRM, PLLC
                                                                ONE FINANCIAL CENTER
                                                                650 S. SHACKLEFORD SUITE 411
                                                                LITTLE ROCK, ARKANSAS 72211
                                                                TELEPHONE: (501) 221-0088
                                                                FACSIMILE: (888) 787-2040

                                                                /s/ Josh Sanford
                                                                Josh Sanford
                                                                Tex. Bar No. 24077858
                                                                josh@sanfordlawfirm.com




                                               Page 11 of 11
                   Daniel Soto, et al., v. Marquez Construction & Maintenance, et al.
                              U.S.D.C. (W.D. Tex.) Case No. 7:20-cv-101
                                Original Complaint—Collective Action
